Case 2:21-mc-00175-JAK-MAA Document 4-1 Filed 02/23/21 Page 1 of 5 Page ID #:305




                                  Exhibit 1
Case 2:21-mc-00175-JAK-MAA Document 4-1 Filed 02/23/21 Page 2 of 5 Page ID #:306
&KDUORWWH:DWVRQ 6HQLRU/HJDO$GYLVHU 6FKLOOLQJV_/LQNHG,Q                      3DJH RI




                                                                           6LJQLQ     -RLQ




      6HHDOODUWLFOHV                                6HHDOODFWLYLW\




KWWSVXNOLQNHGLQFRPLQFKDUORWWHZDWVRQ                                 
Case 2:21-mc-00175-JAK-MAA Document 4-1 Filed 02/23/21 Page 3 of 5 Page ID #:307
&KDUORWWH:DWVRQ 6HQLRU/HJDO$GYLVHU 6FKLOOLQJV_/LQNHG,Q                        3DJH RI




                                                                            6LJQLQ       -RLQ




                               6HHPRUH




                                                                  0RUHSURIHVVLRQDOVQDPHG
                                                                  &KDUORWWH:DWVRQ




KWWSVXNOLQNHGLQFRPLQFKDUORWWHZDWVRQ                                   
Charlotte Watson - Senior Legal Adviser - Schillings | LinkedIn        Page 3 of 5
Case 2:21-mc-00175-JAK-MAA Document 4-1 Filed 02/23/21 Page 4 of 5 Page ID #:308




                                                                        Sign in     Join




      Join LinkedIn to see Charlotte’s skills, endorsements, and full
      profile




https://uk.linkedin.com/in/charlotte-watson-76727833                              18/07/2019
Charlotte Watson - Senior Legal Adviser - Schillings | LinkedIn        Page 4 of 5
Case 2:21-mc-00175-JAK-MAA Document 4-1 Filed 02/23/21 Page 5 of 5 Page ID #:309




                                                                 Sign in     Join




https://uk.linkedin.com/in/charlotte-watson-76727833                       18/07/2019
